On Petition for Rebearing.
CHRISTIANSON, T.
A reversal of tbe judgment in this case was ordered for errors in tbe exclusion and admission of testimony. In the former opinion we held that tbe admission of a certain letter (exhibit B) was prejudicial error. A petition for rehearing forcibly presents tbe 'proposition that no sufficient objection was made to this exhibit. Tbe objection, as stated in tbe former opinion, was that tbe same was “irrelevant, incompetent, and immaterial, and no foundation for its introduction bad been laid.” Tbe facts surrounding tbe admission of tbe evidence, as well as tbe reasons for tbe incompetency thereof, were fully set forth in tbe former opinion. In view, however, of tbe proposition raised by respondent’s counsel in tbe petition for rehearing, we deem it desirable to more fully discuss this matter, so that no erroneous inference may be drawn from tbe opinion in this case.
Upon tbe trial of tbe action, tbe first witness called in behalf of tbe plaintiff was tbe defendant, Johnson, who was called for cross-examination under tbe statute, and it was upon such cross-examination that Johnson first testified to tbe agreement which be claimed be made with a man in charge of plaintiff’s office as set forth in tbe former opinion; and notwithstanding the fact that this testimony was first elicited by plaintiff’s own counsel upon such cross-examination of the defendant, tbe trial court refused to permit defendant’s counsel to make any inquiry into tbe same subject when defendant was testifying in his own behalf, and afterwards, upon tbe motion of tbe plaintiff’s attorney, the court struck out all tbe testimony relative thereto, including that elicited by plaintiff’s own attorney upon tbe cross-examination. During such cross-examination tbe defendant Johnson specifically denied having received any letter whatever from the plaintiff, Huston. Johnson admitted, however, having received a telephone communication from the plaintiff, and also that a short time thereafter be went' to Carrington to see the plaintiff. Subsequent to defendant’s cross-examination, tbe plaintiff testified that after be bad procured tbe purchasers, *559and closed tbe deal witb them, that be called tbe defendant on tbe telephone and notified bim of tbe fact that tbe land bad been sold. This telephone conversation, as already stated, was admitted by defendant during bis cross-examination. Plaintiff thereupon proceeded to testify that a couple of days after tbe telephone conversation, be wrote a letter to tbe defendant, of which exhibit B was a copy. Plaintiff stated that tbe defendant came to Carrington tbe day after tbe letter was written, and that they bad some conversation regarding tbe land transaction, but plaintiff admitted that during their conversation no reference was made to tbe letter, and that .the defendant in no manner admitted its receipt. It appears, therefore, from tbe evidence that tbe defendant came to Carrington at the time designated in tbe telephone conversation. Tbe question of notice of the sale was not involved, as prior to the time tbe letter was offered, plaintiff and defendant had both testified to the telephone conversation, during which, as conceded by both, plaintiff stated to tbe defendant that be bad procured purchasers for defendant’s lands. At tbe time tbe letter was offered, there was no testimony tending to show that its contents bad ever been made known to tbe defendant, while there was tbe positive testimony of tbe defendant that be bad never received it. Tbe letter speaks for itself, and is clearly self-serving. Tbe letter, under the testimony in this case, was merely a statement presenting a part of tbe transaction from tbe plaintiff’s standpoint, — a written statement made in tbe absence of tbe defendant, — the contents of which had never been communicated to or acted upon by bim. It was therefore clearly incompetent, not only as a self-serving declaration, but as hearsay.
It is doubtless true, as plaintiff’s attorney asserts, that a general objection to evidence generally is insufficient, and that this doctrine has been repeatedly announced by this court. We have no desire to disapprove or depart from any of tbe decisions heretofore banded down by this court on this question, but they have no application in this case. Exhibit B was wholly inadmissible for any purpose, and hence tbe objection interposed was sufficient. “Where, however, evidence is wholly inadmissible on its face for any purpose a general objection to it is sufficient.” 9 Ene. Ev. 63. “A general objection to evidence which is clearly hearsay is sufficient. It is incumbent on tbe party offering tbe evidence to show that it is admissible in spite of its hearsay character.” *5609 Enc. Ev. 80. “A general objection is sufficient where the ground therefor is so manifest that the trial court could not fail to understand it, as when the evidence offered is clearly irrelevant or incompetent or inadmissible for any purpose, or the objection is of such nature that it could not have been obviated.” 38 Cyc. 1385. “The general rule that objections to evidence must be specific admits of this exception, that if they cannot in any manner be obviated, or if the evidence is clearly inadmissible for any purpose, a general objection will suffice.” 8 Enc. Pl. & Pr. 228.
In discussing this matter the supreme court of Arizona, speaking through Chief Justice Dunne, in Rush v. French, 1 Ariz. 125, 25 Pac. 816, said: “As the object of requiring a specific objection is to enable the other party to obviate it if possible, if the objection is apparent, and it is clear that the defect cannot possibly be obviated, a specific objection would not help the adverse party, and in such case a general objection would be sufficient.” In the case of Cooper v. Bower, 78 Kan. 164, 96 Pac. 794, the supreme court of Kansas held that a general objection to certain evidence on the ground that it-was incompetent was a sufficient statement of the grounds of objection, where the testimony called for consisted of a self-serving declaration. In considering this question the court said: “But in the present instance the question called for the statement of one of the parties made out of court concerning the very matter in controversy, such a statement as would ordinarily amount to a self-serving declaration. It required no specification to advise the court why the opponent regarded such evidence as incompetent. It was rather for the proponent to suggest the special considerations that were thought to make it competent.” At the time of its offer, exhibit B was clearly incompetent for any purpose, it was merely a self-serving statement on the part of the plaintiff, — the contents of which the evidence showed had never been communicated to the defendant. It was nothing more than a written statement made by the plaintiff out of court, — in the absence of the defendant,— self-serving in its nature, and purely hearsay as far as the defendant was concerned. If the plaintiff had written a complete statement of his side of the controversy, would it be contended that such statement would have been admissible over a general objection? The fact that exhibit B merely contained a partial presentation of plaintiff’s case *561made it none tbe less objectionable. It is self-evident tbat at tbe time it was offered and received in evidence, exbibit B was incompetent for any purpose. And it is likewise obvious tbat under tbe undisputed testimony in tbe case at tbat time, it could not, under any circumstances, be made competent as evidence in tbe case. As already stated it constituted merely a self-serving statement on tbe part of tbe plaintiff, wbicb was hearsay so far as tbe defendant was concerned. It could not be made competent for any purpose, and a general objection was sufficient. Sparf v. United States, 156 U. S. 51, 39 L. ed. 343, 15 Sup. Ct. Rep. 273, 10 Am. Crim. Rep. 168; Parker v. United States, 1 Ind. Terr. 592, 43 S. W. 858; Townshend v. Townshend, 84 Vt. 315, 79 Atl. 388; Roche v. Llewellyn Iron Works Co. 140 Cal. 563, 74 Pac. 147; Snowden v. Pleasant Valley Coal Co. 16 Utab, 366, 52 Pac. 599; M. Groh’s Sons v. Groh, 177 N. Y. 8, 68 N. E. 992; Morehouse v. Morehouse, 140 Cal. 88, 73 Pac. 738; Denver v. Perkins, 50 Colo. 159, 114 Pac. 484; Hunt v. Allison, 77 Wash. 58, 137 Pac. 322; Strickland v. Strickland, 103 Ark. 183, 146 S. W. 501; Hydraulic-Press Brick Co. v. Green, 177 Mo. App. 308, 164 S. W. 250; Richardson v. Agnew, 46 Wash. 117, 89 Pac. 404, and Rosenberg v. Sheaban, 148 Wis. 92, 133 N. W. 645. See also Johnson v. Burks, 103 Mo. App. 221, 77 S. W. 133, and Cbamberlayne, Evidence, § 2734.
We see no reason for receding from our former opinion herein. Tbe petition for rehearing is denied, and tbe order heretofore entered, reversing tbe judgment of tbe trial court and remanding tbe case for a new trial, will stand.